COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:           Darlene Jarrett v. Angel Baby Inc.
Appellate case number:         01-21-00043-CV
Trial court case number:       20-CCV-068105
Trial court:                   County Court at Law No. 1 of Fort Bend County

        Appellant, Darlene Jarrett, acting pro se, has filed a notice of appeal of the trial court’s
final judgment signed on January 20, 2021. The partial clerk’s record filed in this Court includes
appellant’s “Statement of Inability to Afford Payment of Court Costs or an Appeal Bond.” See
TEX. R. CIV. P. 145. The partial clerk’s record does not reflect that a contest to the “Statement of
Inability to Afford Payment of Court Costs or an Appeal Bond” was filed. See TEX. R. CIV. P.
145(f).
      Accordingly, the Clerk of this Court is directed to make an entry in this Court’s
records that appellant is allowed to proceed on appeal without payment of costs or fees.
See TEX. R. APP. P. 20.1; see also TEX. R. CIV. P. 145(a).
       The trial court clerk is directed to prepare and file a clerk’s record at no cost to appellant.
The clerk’s record is due to be filed with this Court, within thirty days of the date of this
order. See TEX. R. CIV. P. 145(a); TEX. R. APP. P. 35.1.
        Further, on February 26, 2021, the court reporter notified the Clerk of this Court that
there is a reporter’s record. The court reporter is directed to file with this Court, within thirty
days of the date of this order, and at no cost to appellant, a reporter’s record. See TEX. R. CIV.
P. 145(a); TEX. R. APP. P. 35.1.
       It is so ORDERED.


Judge’s signature:   ___/s/ Julie Countiss_______
                        Acting individually      Acting for the Court

Date: June 3, 2021